19-52510-amk   Doc 46   FILED 12/11/19   ENTERED 12/11/19 00:16:27   Page 1 of 14
19-52510-amk   Doc 46   FILED 12/11/19   ENTERED 12/11/19 00:16:27   Page 2 of 14
19-52510-amk   Doc 46   FILED 12/11/19   ENTERED 12/11/19 00:16:27   Page 3 of 14
19-52510-amk   Doc 46   FILED 12/11/19   ENTERED 12/11/19 00:16:27   Page 4 of 14
19-52510-amk   Doc 46   FILED 12/11/19   ENTERED 12/11/19 00:16:27   Page 5 of 14
19-52510-amk   Doc 46   FILED 12/11/19   ENTERED 12/11/19 00:16:27   Page 6 of 14
19-52510-amk   Doc 46   FILED 12/11/19   ENTERED 12/11/19 00:16:27   Page 7 of 14
19-52510-amk   Doc 46   FILED 12/11/19   ENTERED 12/11/19 00:16:27   Page 8 of 14
19-52510-amk   Doc 46   FILED 12/11/19   ENTERED 12/11/19 00:16:27   Page 9 of 14
19-52510-amk   Doc 46   FILED 12/11/19   ENTERED 12/11/19 00:16:27   Page 10 of 14
19-52510-amk   Doc 46   FILED 12/11/19   ENTERED 12/11/19 00:16:27   Page 11 of 14
19-52510-amk   Doc 46   FILED 12/11/19   ENTERED 12/11/19 00:16:27   Page 12 of 14
19-52510-amk   Doc 46   FILED 12/11/19   ENTERED 12/11/19 00:16:27   Page 13 of 14
19-52510-amk   Doc 46   FILED 12/11/19   ENTERED 12/11/19 00:16:27   Page 14 of 14
